—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 3, 1991, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the People that no violation of the defendant’s constitutional right to a speedy trial (US Const 6th, 14th Amends; NY Const, art I, § 6) occurred under the circumstances of this case. Far from seeking an expeditious disposition of the charges pending against him in New York, the defendant waged a protracted legal battle in order to thwart the People’s attempt to compel his production in this State pursuant to the Interstate Agreement on Detainers (CPL art 580; see, Furka v Commissioner of Corrections, 41 Conn Supp 320, 573 A2d 772, affd 21 Conn App 298, 573 A2d 358). Almost all of the entirely nonprejudicial delay which occurred in bringing the defendant to justice in New York is attributable to the defendant himself. Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.